Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


William R. and Susan M. Knoderer,                     Appeal from the 354th District Court of
Appellants                                            Hunt County, Texas (Tr. Ct. No. 74,037).
                                                      Opinion delivered by Chief Justice Morriss,
No. 06-13-00027-CV          v.                        Justice Carter and Justice Moseley
                                                      participating.
State Farm Lloyds, Penni Perkins and Tom
Roberts, Appellees



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render judgment
deleting all sanctions against Susan and remand for further proceedings consistent with our
opinion including, at the discretion of the trial court, an assessment of other lesser sanctions
against William.
        We further order that the appellees, State Farm Lloyds, Penni Perkins and Tom Roberts,
pay all costs of this appeal.


                                                      RENDERED SEPTEMBER 19, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk